Scates, J. The action was trespass for assault, battery, and imprisonment. The court sustained a demurrer to the third and fourth special pleas, and overruled it, to the second and fifth ; and these judgments, by mutual consent, are assigned for error, both parties abiding the demurrer. We deem it unnecessary to examine the assignment of errors by defendant, in sustaining the demurrer to the thud and fourth pleas. The introductory part of the second and fifth pleas enumerates and professes to answer the assault, &c., and imprisoning, and keeping, and detaining in prison ; and justifies the same by alleging that defendant was marshal of the city of Springfield, and as such, it was his duty to preserve the peace, and arrest, &c., all offenders for violations of the city ordinances; and that plaintiff was drunk, in violation of a city ordinance; that plaintiff disturbed the peace, by'violent, tumultuous, and offensive conduct, and by obscene and unusually profane and offensive language, calculated to provoke a breach of the péace, and in like violation of the ordinances of the city; all which were committed in his view, wherefore he gently laid his hands upon him, and imprisoned him, until he could take him before the mayor of the city according to law, which are the same supposed trespasses in the introductory part of these pleas mentioned, and none other, &e. We are of opinion, that the decision of the court in overruling the demurrer to these pleas was right; that the powers of the cities, and their ministerial officers and their ministerial duties, continue, and were not changed by the new constitution ; and that under the ordinances of the city of Springfield the city marshal has the power to arrest, without warrant, any offender, for violations of those ordinances committed in his presence. Objection was taken to the pleas, that they do not answer the whole declaration, for that a battery is alleged, and not answered. The introductory allegation is, “ as to the assaulting, &c.,” the said plaintiff, and imprisoning, which is broad enough. These are justified by the moliter manus imposuit, for violations of the ordinance, in presence of the defendant as city marshal, and “ which are the said supposed trespasses,” &c., in the introductory part of the pleas, and in the “ declaration mentioned.” The beating is included in the “ &e.” well enough, without setting it out at length; and upon replication, plaintiff might show under the issue so tendered, that the officer exceeded his authority by an excessive battery. The ordinance set forth in the plea expressly authorizes the marshal to arrest, without warrant, any offender, for violations of the ordinances committed in his view. And this is in conformity to the general law in relation to the police of the State. 1 Hale’s PI. C. 587, 588; Rev. L. 1845, 190, § 202. The principle laid down in the case of The People, ex rel. City of Rockford v. Maynard, 14 Ill. Rep. 419, does not affect the general police powers of the cities, nor the ministerial officers, or ministerial duties, but only the judicial powers of the mayor’s court under those ordinances. Judgment affirmed.